DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered. 
Claims 1, 4, 6, and 8-23 are pending and being examined.

Response to Amendment
The previous rejection of Claims 1, 4, 6, and 8-23, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claims 1, 11, and 13, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in light of the Applicant’s amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 8-10, 12, 14-17, 18-23, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites “The adhesive of claim 1,” but further states “is applied to a substrate prior to cooling to room temperature,” which is a process step. It is unclear if the substrate is required or if this is a future intended use. From the specification, it seems the adhesive is used for sealing materials, vehicle reinforcement systems, or structural reinforcements. So, for example, the claim should read “a structural reinforcement comprising the adhesive of claim 1 applied to a substrate.” For examination purposes, the claim will be interpreted as a future intended use.

Claim 6 and 17 recites either the first component or the second component are “substantially free” of the curing accelerator. However, the adhesive is a “mixture” of both components and the first component requires the accelerator. Claim 1 seems to require the mixture to always have an accelerator and it is unclear how either the components can be substantially free of an accelerator when the entire mixture requires an accelerator.

Claim 8 recites “including mixing the first component and second component in an extruder.” It is unclear how to mix the components of the adhesive when they are already mixed in claim. It seems this a product by process claim that should read “wherein the first component and second component of the adhesive are mixed in an extruder.”

Claims 9, 10, 12, 14-16, 19, 21, and 22, all recite ““The adhesive of claim 1,” but further states process steps of using the adhesive, which presents the same problems cited above for claim 4. It is unclear if the components of the process steps, such as the substrates, members, etc., are required or if the claims are directed to a future intended use, products by process, or structural reinforcement product. For example in claim 22, it is unclear if the process of applying the adhesive in different locations is a process, a product by process, a future intended use, or a process of making a structure reinforcement comprising substrates and the adhesive. For examination purposes, the claim will be interpreted as a future intended use.

Claims 18 and 20 both recite the first and second components transported or shipped separately. However, the adhesive already has the components are already mixed. It is unclear how already mixed components can be transported or shipped separately.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 recites “wherein the first component is substantially free of any curing agent accelerator.” However, claim 1 requires a curing agent accelerator in the first component. The term “substantially free” allows for zero amounts of curing accelerator, which broadens claim 1 from requiring a curing accelerator to having zeros amounts. Thus, claim 6 fails to further limit.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4, 6, and 8-23, is/are rejected under pre-AIA  35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over US 2006/0188726 A1 to Muenz et al. (hereinafter Muenz).

Regarding claims 1, 4, 6, and 8-23,  Muenz teaches a composition comprising a thermoplastic polymer powder, a liquid epoxy resin, a solid epoxy resin, a curing agent and accelerator, a propellant, and filler (para 74), used in the field of expandable, thermally curable compositions and binders for reinforcing components (para 2 and 77-83). Muenz further teaches the curing accelerator can be ureas or imidazoles (para 66), which meets the claimed accelerators of the first component as cited in para 22 of the Applicant’s specification. Muenz also teaches the liquid epoxy resin is a DGBA with eew of 250 (See Table para 85), which meets the claimed liquid epoxy of the first component. The above solid epoxy resin has a molecular weight of 880 and a mp of 50-60 deg C, (See Tables, para 85), which meets the claimed solid epoxy of the second component. The above polymer powder meets the claimed solid polymeric ingredient of the second component, the above propellant meets the claimed blowing agent of the second component, and Muenz also teaches the curing agent is dicyandiamide (para 65), which meets the claimed curing agent of the second component as cited in para 22 of the present specification. Muenz further teaches the above components are blended in a kneader at temperatures of 70-90 deg C to produce a homogenous mixture of low viscosity, which is then cooled to a temp of less than 50 deg C to produce a tack-free binder  (para 46, 76 and 77). The binder is then applied to a substrate and heated to 110-200 deg C, which expands and cures the thermoset (para 47). The above low viscosity homogeneous mixture at 70-90 deg C 
Although, the adhesive mixture is defined by the process of mixing a first component with a second component, this is a product-by-process claim.  Here, Muenz teaches each and every component of the mixture such as the liquid epoxy resin, curing accelerator, solid epoxy resin, curing agent, blowing agent and polymeric ingredient.  Thus the product is the same and reads upon the claims.  See MPEP 2113. (“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).
In the alternative, if it is found that the reference does not anticipated the claims, the adhesive mixture would have been obvious to one ordinarily skilled in the art based on the teachings of Muenz because, as cited above, Muenz teaches each and every component of the mixture, but mixed all at once, instead of as a first component mixed with a second component. Although the steps are in different order, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See MPEP 2144.04 IV.C.
In regard to all the process steps of claims 4, 8-10, 12-16, and 18-22, as cited above in the 112 rejections, these are a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the .

Claims 1, 4, 6, 8-10, and 12-23, is/are rejected under pre-AIA  35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over US 2008/0308212 A1 to Sheasley et al. (hereinafter Sheasley).

Regarding claims 1, 4, 6, 8-10, and 12-23, Sheasley teaches an adhesive composition comprising an epoxy resin, a flexibilizer, a polymer, a blowing agent, a curing agent (para 11-18), and an accelerator (para 45), used in the field of expandable, thermally curable compositions and binders for reinforcing components (para 20). Sheasley the epoxy resins in the composition include both a liquid DGEBA epoxy resin and a solid DGEBA epoxy resin  (See Examples, Table A-B, para 82-84), wherein the solid epoxy resin can be DER 661, (para 24), which has a softening point of 84-94 deg C, wherein the liquid epoxy resin has viscosity of at least 5000 cps (i.e. 5 Pa.s), (para 25), the curing agent is dicyandiamide, the accelerator is an aliphatic modified urea, and the polymer is a phenoxy resin (See Examples, Table A-B, para 82-84). The above liquid epoxy resin meets the claimed liquid epoxy of the first component, the above solid epoxy resin meets the claimed solid epoxy of the second component, the above phenoxy resin meets the claimed solid polymeric ingredient of the second component, the above dicyandiamide meets the claimed curing agent of the second component as cited in para 22 of the present specification, and the 
Sheasley further teaches the above components that are heated, liquidized, and mixed to form a homogenous mixture (para 70), wherein the mixing occurs in an extruder (para 72), and is mixed at temps below the activation temperature (para 73), which meets the claimed homogenous mixture. The mixture is then applied to a surface and activated at temps of 120-150 deg C to cure and expand the adhesive (para 74, 77-79).
Although, the adhesive mixture is defined by the process of mixing a first component with a second component, this is a product-by-process claim.  Here, Sheasley teaches each and every component of the mixture such as the liquid epoxy resin, curing accelerator, solid epoxy resin, curing agent, blowing agent and polymeric ingredient.  Thus the product is the same and reads upon the claims.  See MPEP 2113. (“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).
In the alternative, if it is found that the reference does not anticipated the claims, the adhesive mixture would have been obvious to one ordinarily skilled in the art based on the teachings of Sheasley because, as cited above, Sheasley teaches each and every component of the mixture, but mixed all at once, instead of as a first component mixed with a second component. Although the steps are in different order, selection of any order of performing 
In regard to all the process steps of claims 4, 8-10, 12-16, and 18-22, as cited above in the 112 rejections, these are a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, Sheasley teaches each and every component of the adhesive mixture and thus, meets the claimed adhesive.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 6, and 8-23, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766